Name: 89/411/EEC: Council Decision of 20 June 1989 adopting a specific research and technological development programme in the field of food science and technology (1989 to 1993) (Flair)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  research and intellectual property;  agri-foodstuffs;  food technology
 Date Published: 1989-07-13

 Avis juridique important|31989D041189/411/EEC: Council Decision of 20 June 1989 adopting a specific research and technological development programme in the field of food science and technology (1989 to 1993) (Flair) Official Journal L 200 , 13/07/1989 P. 0018 - 0022COUNCIL DECISION of 20 June 1989 adopting a specific research and technological development programme in the field of food science and technology (1989 to 1993) (Flair) (89/411/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular to Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Comittee (3), Whereas Article 130k of the Treaty states that the framework programme is to be implemented through specific programmes developed within each activity; Whereas, by Decision 87/516/Euratom, EEC (4), as amended by Decision 88/193/EEC, Euratom (5), the Council adopted a framework programme for Community research and technological development (1987 to 1991), providing for activites to be implemented to ensure the exploitation and optimum use of biological resources; Whereas that Decision stipulates that a particular aim of Community research must be to strengthen the scientific and technological basis of European industry, particularly in strategic sectors of advanced technology, and to encourage industry by making it more competitive at the international level, and whereas the same Decision also lays down that Community action is justified if it contributes, inter alia, to strengthening the Community's economic and social cohesion and to promoting its overall harmonious development, while at the same time being consistent with the pursuit of scientific and technical excellence; whereas the food-linked agroindustrial research (Flair) programme is planned to contribute to the pursuit of these objectives; Whereas a multiannual programme of research and development in the field of food science and technology will assist in the combined progress in public health and consumer protection with industrial and economic development within the Community; Whereas having regard to the fact that the specialized skills and capabilities relevant to food technology are numerous, and Europe's most internationally competitive capabilities are located in diverse Member States, general benefit shall be derived from collaboration in a Community programme; Whereas four Community-COST Concertation Agreements on four concerted action projects in the field of food science and technology (6) have produced encouraging results, and further initiatives in the COST framework in this field are underway; Whereas the participation of European third countries wholly or partially in projects under this programme is desirable; Whereas it is desirable to involve small and medium-sized enterprises (SMEs) to the maximum extent possible in this food science and technology research and development programme and to provide SMEs and agricultural cooperatives throughout all regions of the Community, including the less favoured ones, with a maximum amount of information on the results of the programme; Whereas the Scientific and Technical Research Committee (CREST) has expressed its opinion on the Commission's proposal, HAS ADOPTED THIS DECISION: Article 1 A specific research and technological development programme for the European Economic Community in the field of food science and technology (Flair), as defined in the Annex, is hereby adopted for a period of four years, from 1 July 1989. Article 2 The funds estimated as necessary for the Community contribution to the execution of the programme amount to ECU 25 million, including expenditure on a staff of five. Article 3 The programme shall consist of work carried out as concerted and shared-cost actions, and by training/mobility grants. Detailed rules for implementing the programme are set out in the Annex. Article 4 During the third year of the implementation and in the light of the interim results achieved, the Commission shall review the programme and send a report on the results of its review to the European Parliament and the Council. This report shall be accompanied, where necessary, by proposals for the amendment or extension of the programme. An evaluation of the results achieved shall be conducted by independent experts and published in the form of a communication to the European Parliament and the Council. The abovementioned reports shall be established having regard to the objectives set out in the Annex to this Decision, in particular for the improvement of food safety and quality for the consumer, and in accordance with Article 2 (2) of Decision 87/516/Euratom, EEC. Article 5 The Commission shall be responsible for the execution of the programme. The Commission shall be assisted by a Committee of an advisory nature, hereinafter referred to as ´the Committee', composed of the representatives of the Member States and chaired by the representative of the Commission. Article 6 1. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 2. The opinion shall be recorded in the minutes of the Committee; in addition, each Member State shall have the right to have its position recorded in the minutes. 3. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Comittee of the manner in which its opinion has been taken into account. Article 7 1. The Commission is hereby authorized to negotiate, in accordance with Article 130n of the Treaty, agreements with international organizations, with those third countries participating in European Cooperation in the field of Scientific and Technical Research (COST) and with those European countries having concluded framework agreements in scientific and technical cooperation with the Community, with a view to their participating fully or partially in concerted actions within this programme. 2. Before entering into the negotiations referred to in paragraph 1, the Commission shall consult the Council on the advisability and on the terms of reference of these negotiations and shall take full account of the Council's views. 3. Where Framework Agreements for scientific and technical cooperation between European third countries and the Community have been concluded, organizations and enterprises established in those countries may, in accordance with the procedure laid down in Article 6 and on the basis of the criterion of mutual advantage, become partners in a shared-cost project within this programme. 4. No participant in shared-cost projects, who is established outside the Community, shall be entitled to Community financing. Article 8 This Decision is addressed to the Member States. Done at Luxembourg, 20 June 1989. For the Council The President J. SOLANA MADARIAGA (1) OJ No C 306, 1. 12. 1988, p. 13. (2) OJ No C 47, 27. 2. 1989, p. 87, and OJ No C 158, 26. 6. 1989. (3) OJ No C 23, 30. 1. 1989, p. 23. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35.(6) OJ No L 54, 25. 2. 1978, p. 25, OJ No L 270, 27. 10. 1979, p. 53, OJ No L 39, 15. 2. 1980, p. 30, OJ No L 350, 23. 12. 1980, p. 54, OJ No L 353, 15. 12. 1982, p. 25, and OJ No L 151, 7. 6. 1984, p. 46. ANNEX RESEARCH AND TECHNOLOGICAL DEVELOPMENT PROGRAMME IN THE FIELD OF FOOD SCIENCE AND TECHNOLOGY (1989 to mid-1993) OBJECTIVES The objectives of the programme are to contribute to Europe's competitiveness in the food industry, to the improvement of food safety and quality for the consumer and to the strengthening of food science and technology in Europe. The programme will contribute in the medium and longer terms to enhancing Europe's competitiveness in the economic activities which will be based on these developments and to strengthening economic and social cohesion in the Community. The programme is targeted at complementing existing initiatives in Member States through the development of further collaborative linkages between different research groups and industries, and shall concentrate on the interface between food processing, food distribution and the consumer. Consumer demands for more natural and healthy foods, with greater diversity, shall be met by the combined efforts of researchers and the food industry. This should contribute also to a better control of processes (including chemical treatment and additives) and a reduction of harmful residues while safeguarding food safety and quality. The programme shall avoid adverse effects on public health and the environment, and the creation of problems with respect to the protection and enhancement of nature. CONTENT The research activities in this programme have been divided into three sectors. New or improved technologies and processing innovations, which enhance food quality, safety and nutritive values, shall also be supported in each sector. 1. Assessment and enhancement of food quality and diversity shall consist of research and development on: - quantitative measures of ´quality'; - objective organoleptic and sensory criteria and their relationship to quality; - quantitative measurement of ´freshness' of processed foods; - the quality aspects of raw materials as they affect processing and end-products; - new or improved technologies and processing innovations, including those of a biotechnological nature which enhance food quality while also facilitating processing and building consumer confidence, or which make possible greater diversity in the supply of foodstuffs. 2. Food hygiene, safety and toxicological aspects shall concern research and development on: - improved rapid screening tests to predict potential toxicity factors, for example residues from agricultural production, processing and environmental pollution; - the occurrence of natural plant toxins and their effects on food; - predicting micro-organism growth rates, accelerated methods for specific organisms and total counts; - improved understanding of the relationship between food constituents and food intolerances; - the application of these tests in food processing and new food-product development to ensure the safety of both processes and products. 3. Nutrition and wholesomeness aspects shall consist of research and development on: - the evaluation of the effects of new or improved processing technologies and/or ingredient substitution on dietary, nutritional values and wholesomeness aspects of food; - methodologies for the nutritional evaluation of foods; - the bioavailability of the nutritional constituents (e.g. vitamins and minerals) and the effects of processing, distribution, catering, storage and domestic use; - the nutritional and wholesomeness value of foods designed for particular uses (e.g. slimming or athletics) or important to sub-groups in the population (e.g. infants and the elderly); - those new or improved processes and technologies which enhance the nutritional value and wholesomeness of foods. IMPLEMENTATION PROCEDURES The programme shall consist of work carried out as concerted and shared-cost actions, and by training/mobility grants. All projects shall be carried out by participants from more than one Member State (irrespective of participants from third countries) and shall contribute to the development of European networks of centres investigating the properties of foodstuffs. Participation in concerted actions is open to all Member States, to European third countries which have concluded framework agreements in scientific and technical cooperation with the Community and COST participating States. Participants in a project conducted as a shared-cost action may be industrial enterprises, including SMEs, research institutions, universities or combinations of them, established in the Community or in those European third countries which have concluded framework agreements in scientific and technical cooperation with the Community. As a general rule, research institutes and universities shall participate in a group together with one or more industrial organizations. Research institutes which are funded principally or exclusively by industrial organizations shall be considered as industrial participants. For those actions which are conducted on a shared-cost basis, the Community contribution shall not normally exceed 50 % of the total expenditure, the remainder to be provided mainly from industrial sources. Alternatively, in respect of universities and research institutes carrying out projects, the Community may bear up to 100 % of the additional expenditure involved. Shared-cost research contracts shall be awarded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. Training/mobility grants shall be included to facilitate the assembly of relevant skills at appropriate locations for the work of the projects, and to promote effective diffusion of the knowledge resulting from them. The programme shall also include coordination activities such as the organization of meetings, consultation with national experts and studies on related topics, such as structural and social effects of applications of the programme results. Special attention will be paid to the dissemination of the programme results, in order to maximize the effects of this work and to allow all enterprises, particularly SMEs, in all regions of the Community, including the less-favoured ones to benefit directly. The contracts entered into by the Commission shall regulate the rights and obligations of each party, in particular the methods of disseminating, protecting and exploiting the research results. Cooperation between the participants in the programme and consumer protection groups shall be encouraged, in particular through appropriate workshops and seminars. In view of the close relationship between this programme and the Eclair programme, the Committee called upon to assist the Commission in the implementation of the programme shall be the same as that set up by Decision 89/160/EEC (;) for the Eclair programme. EVALUATION OBJECTIVES AND CRITERIA The Commission's communication to the Council concerning a Community Plan of Action relating to the evaluation of Community research and development activities for the years 1987 to 1991 states that the objectives and milestones of each research programme have to be set out in a testable form. These which are set out overleaf. (;) OJ No L 60, 3. 3. 1989, p. 48. 1. The long-term objective of this programme is to contribute to the competitiveness of Europe's food industries, and to improveed consumer protection and confidence, by strengthening the links between them through research and development. The Commission proposes to achieve this objective by launching a programme of concerted actions and cost-shared actions. The projects seek to promote the close collaboration between research and technological development on food quality, hygiene, safety, toxicology, nutritional and wholesomeness values. 2. The primary short-term objective is that the programme should succeed in eliciting proposals, for concerted actions (with national agreement) and for RTD cost-shared projects (with commitments to cofinance from industry), on a scale commensurate with the Community resources proposed. This objective shall be testable from 1991 to 1992. At this time, the programme should also demonstrate its promotion and encouragement of inter-sectoral collaboration across the Member States and in Europe, in particular between enterprises including SMEs. 3. Particular objectives to be attained within three years of the programme implementation are as follows: 3.1. that improved food evaluation and assessment techniques have been developed, in particular sensory analysis, and that the results have given grounds to expect that they will find applications which will benefit industry, including SMEs, and/or the consumer; 3.2. that new or improved, rapid tests for food hygiene, safety and toxicological aspects have been developed; that advantages in terms of precision, effectiveness or the avoidance of possible adverse side-effects have been indicated; and that, as a result of the tests, the products, techniques or services have practical applications for industry and/or the consumer; 3.3. that research and development has been conducted on the nutritional value of foods; that useful tests have been developed to measure the nutritional value of food constituents, including the effects of processing; and that as a result the nutritional and wholesomeness values of those foods are enhanced; 3.4. that studies and tests have been conducted for the development of new or improved, novel processing technologies or innovations which enhance food quality, safety, and nutritional value and that, as a result of such studies and projects, new applications have been found. 4. In addition, the programme should ensure that the following general criteria are met: 4.1. that the potential increase in market opportunities, in the medium or longterm, as a result of the improvements or benefits demonstrated, is of a size to justify the Community expenditures committed; 4.2. that the consumer confidence in food research and industry is encouraged and high standards for consumer protection are maintained; 4.3. that studies have been carried out on the potential structural and social effects of the application of the results; 4.4. that the execution of the programme has avoided harmful effects on public health and the environment, and has not created problems with respect to the protection and enhancement of nature; 4.5. taking account of the results of Community, national or private sector research activities in food science and technology, the Evaluation Panel shall consider whether the Flair programme has: - contributed to the application of the results of the said research activities in the regions of the Community other than those in which the research was conducted; - given adequate consideration to all the selection criteria set out in Annex III to Decision 87/516/Euratom, EEC which includes that of contributing to the strengthening of the economic and social cohesion of the Community, while being consistent with the pursuit of scientific and technical excellence. The Panel will also consider whether the programme has produced added value attributable to the Community character of the programme (i.e. not readily obtainable via Member State actions alone).